In obedience to an order of this court of date February 6, 1924, commanding the clerk of the District Court of Dallas County to forward a correct transcript in the above styled cause the same has been filed herein.
It now appears from the transcript that no order of the court was entered upon the motion for new trial and that sentence has never been pronounced against appellant. It is provided in Article 856, C.C.P., that in all cases of felony, except where the death penalty may be inflicted, sentence shall be pronounced before an appeal is taken. It is the final judgment and without it no jurisdiction is conferred upon this court by an attempted appeal. See many cases collated in the notes under said article in the second volume of Vernon's Criminal Statutes.
The appeal is dismissed.
Dismissed. *Page 497